                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: (415) 263-7000
                                                                     4    Facsimile:     (415) 263-7010
                                                                          E-mail:        jfiero@pszjlaw.com
                                                                     5                   jrosell@pszjlaw.com

                                                                     6    Proposed Counsel for the Official
                                                                          Committee of Unsecured Creditors
                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                             NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                      SAN FRANCISCO DIVISION

                                                                    11   In re:                                                Case No. 19-30232 (HLB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MUNCHERY, INC.,                                       Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                   Debtor.               CERTIFICATE OF SERVICE
                                            ATTORNEYS AT LAW




                                                                    14                                                         [No Hearing Required]

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 256    Filed: 11/14/19   Entered: 11/14/19 15:11:47     Page 1 of 3
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Matt Renck, am employed in the city and county of San Francisco, State of California. I
                                                                         am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.
                                                                     5           On November 14, 2019, I caused to be served the
                                                                     6           REQUEST FOR ENTRY OF AN ORDER BY DEFAULT GRANTING THE JOINT MOTION OF THE
                                                                                 OFFICIAL COMMITTEE OF UNSECURED CREDITORS AND DEBTOR PURSUANT TO
                                                                     7           BANKRUPTCY RULE 9019 FOR APPROVAL OF COMPROMISE REGARDING TREATMENT
                                                                                 AND ALLOWANCE OF CLAIM NUMBER 63 FILED BY RIVIERA PRODUCE CORP..
                                                                     8
                                                                         in the manner stated below:
                                                                     9
                                                                                   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                    10             Pursuant to controlling General Orders and LBR, the foregoing document was served
                                                                    11            by the court via NEF and hyperlink to the document. On August 30, 2019, I checked
                                                                                   the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                   that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                    12             transmission at the email addresses stated below
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                   (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                                                                   correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                                    14
                                                                                  Postal Service on that same day with postage thereon fully prepaid at San Francisco,
                                                                                   California, in the ordinary course of business. I am aware that on motion of the party
                                                                    15             served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                                   more than one day after date of deposit for mailing in affidavit.
                                                                    16
                                                                                   (BY EMAIL) I caused to be served the above-described document by email to the
                                                                    17            parties indicated on the attached service list at the indicated email address.
                                                                    18
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    19   States of America that the foregoing is true and correct.
                                                                    20           Executed on November 14, 2019 at San Francisco, California.
                                                                    21
                                                                                                                       /s/ Matt Renck
                                                                    22
                                                                                                                       Matt Renck
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                            1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 256   Filed: 11/14/19     Entered: 11/14/19 15:11:47        Page 2 of 3
In re Munchery, Inc.
Case No. 19‐30232
 1. SERVICE BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
     Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
     Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
     David J. Cook cook@squeezebloodfromturnip.com
     Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
     Leonardo D. Drubach leo@9000Law.com
     Trevor Ross Fehr trevor.fehr@usdoj.gov
     John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
     Stephen D. Finestone sfinestone@fhlawllp.com
     Steven T. Gubner sgubner@ebg‐law.com, ecf@ebg‐law.com
     Laurie Hager lhager@sussmanshank.com
     Robert G. Harris rob@bindermalter.com
     Jennifer C. Hayes jhayes@fhlawllp.com
     Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
     Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
     Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
     Michael Lauter mlauter@sheppardmullin.com
     Kyle Mathews kmathews@sheppardmullin.com
     Krikor J. Meshefejian kjm@lnbyb.com
     June Monroe june@rjlaw.com, shelly@rjlaw.com
     Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
     Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
     Ryan A. Witthans rwitthans@fhlawllp.com
     Kaipo K.B. Young KYoung@BL‐Plaw.com

 2. SERVICE VIA US MAIL

    Daniel M. Eliades                 MUNCHERY INC.                   David S. Catuogno
    K&L Gates LLP                     James Beriker, PRESIDENT &      K&L Gates LLP
    1 Newark Center, 10th Fl.         CEO                             1 Newark Center, 10th Fl.
    Newark, NJ 07102                  220 Shaw Rd.                    Newark, NJ 07102
                                      South San Francisco, CA 94080

    Eric M. Kyser, Esq.               Riviera Produce Corp.
    Martyn & Associates               Ben Friedman, OWNER & CEO
    820 W. Superior Ave. 10th Floor   205 Jackson St.
    Cleveland, OH 44113               Englewood, NJ 07631




                                                      1
 DOCS_SF:101869.1
 Case: 19-30232        Doc# 256       Filed: 11/14/19      Entered: 11/14/19 15:11:47             Page 3 of 3
